 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDOhio Hoist ManufacturingCo.andDistrict No. 79 ofthe International Association ofMachinists andAerospaceWorkers, AFL-CIO. Cases 8-CA-5753and 8-CA-5895March 19, 1973SUPPLEMENTAL DECISION ANDORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn March 8, and April 9, 1971, the National LaborRelations Board issued Decisions and Orders in thisproceeding,inter alia,directing Ohio Hoist Manufac-turingCo. to make Edmund R. Braham, Jr.,Raymond E. Langdon, Frank C. Smith, and CharlesL. Ferguson whole for any loss of pay suffered as aresult of the unfair labor practices found to havebeen committed against them in violation of theAct.'On November 19, 1972, the United StatesCourt of Appeals for the Sixth Circuit entered aconsent judgment enforcing the Board's Orders. OnJuly 26, 1972, the Regional Director for Region 8issued an Order consolidating cases and a consolidat-ed Backpay Specification and Notice of Hearing. Ahearing was held pursuant thereto before Adminis-trative Law Judge David S. Davidson on October 11and November 15, 1972, to determine the amount ofbackpay owed to the employees. The AdministrativeLaw Judge issued the attached Supplemental Deci-sion on January 2, 1973, finding that the employeeswere entitled to backpay in the amounts set forththerein. Thereafter, the Respondent filed exceptionsto the Supplemental Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings of theAdministrative Law Judge made at the backpayhearing and finds that no prejudicial error wascommitted: The rulings are hereby affirmed. TheBoard has considered the record and the attachedSupplemental Decision in the light of the exceptionsand brief and has decided to affirm the rulings,findings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.SUPPLEMENTAL ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amesided, the National LaborRelations Board hereby orders that the Respondent,Ohio Hoist Manufacturing Co., Lisbon, Ohio, itsofficers, agents, successors, and assigns, shall pay totheemployees involved in this proceeding theamounts set forth by the Administrative Law Judgein the attached Supplemental Decision, plus interest,less deductions required by state and Federal laws.1188 NLRB No.137; 189 NLRB No. 96.SUPPLEMENTALDECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Administrative Law Judge: OnMarch 8, 1971, and April 9, 1971, the Board issuedDecisions and Orders finding,inter alia,that Respondenthad discriminated against Edmund R. Braham, Jr.,Raymond E. Langdon, Frank C. Smith, and Charles L.Ferguson in violation of Section 8(a)(3) and (1) of the Act.The Board ordered that they be reinstated and made wholeforany loss of earnings suffered by reason of thediscrimination against them.' On November 19, 1971, theUnited States Court of Appeals for the Sixth Circuitentered a consent judgment enforcing the Board's Orders.Controversy having arisen over the amounts of backpaydue under the terms of the Board's Orders, on July 26,1972, the Regional Director for Region 8 issued an OrderConsolidating Cases and Consolidated Backpay Specifica-tionand Notice of Hearing. On August 25, 1972,Respondent filed its answer.A hearing was held before me at Lisbon, Ohio, onOctober 11, 1972, at which the four claimants appeared aswitnessesand were cross-examined by Respondent. Re-spondent thereupon sought and was granted a continuancefor the purpose of investigating the efforts of the claimantsto obtain interim employment disclosed by their testimonyat the hearing. Further continuances were granted untilNovember 15, 1972, when the hearing reconvened. At thattime, Respondent indicated that it was still not prepared togo forward and requested a further continuance. Therequestwas denied and the hearing was closed. TheGeneral Counsel and Respondent have filed posthearingbriefs.2Upon the entire record in the case, including myobservation of the witnesses and their demeanor, I makethe following:FINDINGS AND CONCLUSIONS1.THE ISSUESThe principal issue raised by Respondent's answer andbrief is whether the four claimants willfully or negligentlyfailed to make adequate efforts tosecure interimemploy-ment and therefore should be denied any backpay. In theevent that the claimants are not disqualified from receivingany backpay, Respondent contends in the alternative thatthe amounts of gross pay claimed for Ferguson andLangdon should be reduced because of absenteeism, thatLangdon should be denied backpay for periods duringwhich he held part-time jobs, and that Ferguson's backpay1188 NLRB No. 137; 189 NLRB No. 96.2The General Counsel hasalso filed a motion tocorrect thetranscript.As the correctionsallappear warranted,themotion is granted and isreceivedin evidenceas ALJ Exh. 1.202 NLRB No. 68 OHIO HOISTMANUFACTURING CO.473should be reduced by an amount he was paid forparticipating in a manpower training program. There is noissue otherwise as to actual interim earnings received bythe claimants,3 or the formula used in computing the grossbackpay claimed.H. EDMUND R. BRAHAM, JR.Braham was discharged by Respondent on February 9,1970. Braham did not apply for unemployment compensa-tionbenefits,4but checked newspaper ads and stateemployment offices at Salem and East Liverpool, Ohio, inthe search for other employment. He contacted severalemployees in various locations in the general area of hishomes and on March 17, 1970, obtained a job at WilliamK. Stamets Co. at Columbiana, Ohio.Braham worked at Stamets until April 8, 1971, when hewas laid off in the course of a plant shutdown. On April 10or 11, Braham applied for unemployment compensationbenefits and again sought work through the state employ-ment service, a private employment agency, newspaperads, and oral reports from acquaintances of job openings.He named approximately 20 employers that he visited andtestified that he visited most of them two or three times.His unemployment benefits expired in October, and hethereafter continued to look for work. During the entireperiod of his unemployment, the Ohio EmploymentService did not refer him to any job.On December 17, 1971, Respondent offered Brahamreinstatement.Braham accepted the offer, returned towork, and quit after 1 day.Respondent contends that Braham's testimony showsthat during both periods of his unemployment Brahamshowed a lack of genuine interest in finding employmentbecause he visited less than one employer a week, he madeonly the minimum search required to collect unemploy-ment compensation after his layoff from Stamets, he failedto visit hundreds of employers in the area in which hesought work, and he quit his job with Respondent I dayafter his reinstatement.It iswell settled that in backpay proceedings, the burdenis on the General Counsel to establish the gross amount ofbackpay claimed, while the burden is on the Respondent toestablish any dimunition of gross pay because of interimearnings or failure to make a reasonable effort to obtainalternativeemployments The fact that the GeneralCounsel prodgces the claimants and examines them as totheir interim earnings and efforts to obtain employmentdoes not shift the burden of proof as to these matters fromthe Respondent.Whether or not a claimant has made a reasonable search3The specification was amended at the hearing to reflect additionalinterim earnings for Langdon for the second quarter of 1971. AlthoughRespondent's answer raised an issue as to certain deductions from interimearnings attributed to additional travel expenses incurred by employeesduring periods of interim employment, the uncontradicted testimony of theclaimants supported the deductions and Respondent has not pressed itscontention in its brief. I find the deductions warranted.The Richard W.Kaase Company,162 NLRB 1320, 1326.4Braham testified that he believed he was not eligible because he wasfired by Respondent.5Braham named seven employers, including the one which ultimatelyhired him, with whom he sought employment during this period.for alternative employment depends ineach caseon all thecircumstances.?Here, immediately afterBraham's dis-charge, he visited state employmentoffices eventhough hewas not seeking unemployment compensation and after 5weeks found alternative employment.In the interim healso visited six other employers.While unquestionablytherewerenumerous other businesses in Braham's ownarea and other areas which he visited,there is noevidenceto show how many of them employed persons withBraham's skills or that any ofthem werethen hiring. ThatBraham found other employment and held it for over ayear is initself strongindication thathis search wassincerely directed toward thatgoal. Ifind that Respondenthas failed to establish thatBraham'seffortsto obtainemployment between February 10 and March 17, 1970,were inadequate.During the period after Braham's layoff fromStamets,Braham did apply for unemployment compensation andcollectedbenefitsuntilhiseligibilitywas exhausted.Although the list of employers he visitedamounts to lessthan one a week for the period of his unemployment, hetestified that he visited most of them two or three times andthat he had also visited other employerswhose names hedid not record. During the entire period of his unemploy-ment,he was not referred to any employer by the OhioEmployment Service. Respondent has asked that notice betaken of published data showing the number of manufac-turing establishments in Ohio counties to show that therewere a large number of employers thatBraham failed tovisit and to contradict his testimony that there were only 20to 25 businesses in his traveling area.8 But thatevidencefails to show that these establishments utilized employeeswith Braham's skills or had any job openings during theperiod of his unemployment. While there may have beenmore than 20 to 25 manufacturingestablishments incommuting distance from Braham'shome,the evidencedoes not establish that among them there were any likelyemployers of Braham to whom he reasonably should havebeen expected to make application.While Braham concededly quit his job with Respondent1day after his reinstatement, he testified without contra-diction that he did so because during the I day he workedhis foreman stood over him, yelled at him, and made him anervous wreck. In these circumstances, one cannot inferthatBraham's quit shows lack of desire to obtainemployment during the preceding 8 months.I find that Respondent has failed to carry the burden ofproving that Braham's attempt to obtain employment afterhis layoff from Stamets was inadequate, and conclude that6Mastro Plastics Corporation,136 NLRB 1342, 1346, enfd. 354 F.2d 170(C.A. 2), cert.denied 384U.S. 972.NelsonManufacturing Company,148NLRB 1632, 1639,7Cornwell Company, Inc.,171 NLRB 342.8Thelistshows 209 manufacturers in ColumbianaCounty whereRespondent is located, 71 manufacturersin JeffersonCounty, the adjacentcounty to the south,345manufacturers in MahoningCounty, whereYoungstownis located and where Braham looked for employment, 544manufacturers in Stark CountywhereCantonis located and where Brahamalso looked for employment, and 757manufacturers in Summit Countywhere Akronislocated and which is closer to Braham'shome thanLordstown, Ohio,where Braham also looked. 474DECISIONS OF NATIONALLABOR RELATIONS BOARDBraham is entitled to backpay in the amount set forth inthe specification with interest .9III.RAYMONDE.LANGDONLangdon was also discharged by Respondent on Febru-ary 9, 1970. Upon his discharge he went to the Salem,Ohio, office of the Ohio Employment Service and appliedfor work at the area machine shops. Shortly thereafter hewent to the East Liverpool office of the Ohio EmploymentService and applied for unemployment compensation. Healso applied directly with two employers, one at EastLiverpool and one at Lordstown, Ohio.About a week later, Langdon was offered part-timeemployment by a neighbor who was manager for theFrancisH. Leggett Co. Langdon accepted and startedwork on February 24, 1970. On that job he workedapproximately 30 hours a week as a driver.While working for Leggett, Langdon heard from a unionbusiness representative that there were openings atStamets. Langdon went to Stamets, filed an application,and returned for 3 consecutive weeks until he was hired.He started work for Stamets as a full-time employee onMay 25, 1970. Langdon remained at Stamets until January28, 1971, when he was laid off in connection with the plantshutdown.On February 1, 1971, Langdon applied for unemploy-ment compensation benefits. As a condition of receivingbenefits, he was required to visit at least one employer aweek in search of a job. Langdon went to more than oneplace each week, following up newspaper ads and leadsgiven him by friends.On February 16, Langdon went back to Leggett to workfulltime for a month in place of another driver who was offwork for that period. On March 16, his job with Leggettended, and Langdon again signed up for unemploymentcompensation, and again was required to look for at leastone job a week. He went to a number of places, some ofwhich did not take written applications from him becausehe was not a high school graduate or because they were nothiring. Langdon again went to more than one place a week,following up newspaper ads and leads from friends, andvisiting employers for whom he had previously worked.During the entire period of his unemployment, he was notreferred to any job by the Ohio Employment Service.On August 2, Langdon started work as manager forScafide'sMarket, a job which he obtained on his own. Hewas still there when Respondent offered Langdon rein-statement on December 17, 1971. Langdon accepted theoffer and arranged to leave his job at Scafide and to returnto work for Respondent in January 1972. Langdon workedforRespondent until June 9, 1972, when he quit. Duringthe period of his employment, Langdon was absent 12 daysin January, 14 days in February, 6 days in March, 8 days inApril, 11 days in May, and worked only half a day in June.Langdon testified, without contradiction, that after hisreturn to work conditions on the job were terrible. At theoutset,GeneralManager Horvath stood over him and"cussed" him. Langdon complained to the Board, and9Brown and Root, Inc., et a!.,132 NLRB 486,501, 540-543, enfd. asqualified311 F.2d 447, 318 F.2d 543, 327F.2d 958 (C.A. 8);Bonnar-Vawter,thereafter Horvath would not speak to him even to answerhis questions. During the spring, Langdon visited a doctorand was treated for ulcers. Also during the spring,Langdon started takingdaysoff to do work on his own as ahouse painter. Langdon testified that Respondent gave himsuch a hard time that he did not care if he went back ornot.Respondent contends that Langdon did not exercise duediligence in seeking work for reasons similar to thoseadvanced as to Braham and also because his records showno search for work from March 16, 1971, until April 16,1971, after he left interim employment at Leggett, becausehe did not go to larger towns such as Alliance, Canton,Akron, Youngstown, or Pittsburgh, all within easy drivingdistance, and because his absenteeism after reinstatementshows that he had no desire to work when he got thechance to do so. Respondent also contends in thealternative that, because of the minimal nature of hissearch, Langdon should be denied backpay for the periodor periods of part-time employment and that his backpayshould in any event be diminished in proportion to hisabsences after reinstatement.With respect to the period between March 16, 1971,when Langdon testified his employment at Leggett endedand April 16, Langdon's reporting record shows that hereported for unemployment compensation on March 16and March 22, and then not again until April 14, 1971,afterwhich there are regular weekly entries. AfterFebruary 11, there is one undated entry for an employervisited and the next entry is dated April 16. At the hearing,thebackpay specification was amended to show thatLangdon had interim earnings from Leggett in the amountof $315 in the second quarter of 1971, which began April 1.It is apparent that Langdon again returned to Leggett afterleaving on March 16 and worked there for 2 or 3 additionalweeks. Although these earnings were discovered at the startof the hearing through examination of Langdon's socialsecurity records, he was not asked about them or theemployment they reflected by Respondent. There is noreason to believe that Langdon's failure on direct examina-tion to testify to this period of employment was more thanoversight. In these circumstances, it is unreasonable toconclude that the absence of entries showing that Langdonvisited other employers during this period reflects lack ofdiligent search during a period of unemployment.With respect to Langdon's efforts after April 16, theconsiderations are similar to those discussed above withrespect to Braham. Far from disclosing a general desire notto work, the evidence shows that, in a period of less than 2years, Langdon on four or five occasions independentlyfound other employment and had considerable interimearnings. Although Langdon did not visit the cities namedbyRespondent, the evidence shows that he traveledsubstantial distances seeking employment and did not atall times have a car available to him. While the entries inLangdon's book show the minimum required to collectunemployment compensation, he testified, and I credithim, that he made other unrecorded efforts to obtainemployment as indeed his successes show. Furthermore, inIncorporated,135 NLRB 1270,1274;Dorn's TransportationCo., 181 NLRB403. OHIO HOISTMANUFACTURING CO.the light of Langdon's record of interim employment andhis uncontradicted testimony as to job conditions after hisreinstatement and their effect upon him, I reject thecontention that his absenteeism after reinstatement showsthat Langdon had no desire to work during the backpayperiod. In these circumstances and in view of the failure oftheOhio Employment Service to refer Langdon to anyjobs, I find that Respondent has failed to sustain theburden of establishing that Langdon was not duly diligentin his search for alternative employment.The evidence also does not support Respondent'scontention that Langdon should be disqualified forbackpay during the period or periods that he workedparttime for Leggett. The record establishes only one suchperiod from February 24, 1970, until May 25, 1970.Contrary to Respondent's contention, during that periodthrough his own efforts Langdon obtained full-timeemployment at Stamets, and I have rejected the premise ofthis contention that Langdon in general made minimalefforts to find other employment. Moreover, when Lang-don was asked if he attempted to find a full-time job whileworking for Leggett, he answered affirmatively anddescribed his successful attempts to obtain work withStamets. He was not asked whether hi made any otherefforts during this period, and there is no evidence that hedid not.Finally, I reject the contention that Langdon's backpayshould be reduced in proportion to his absences afterreinstatement.Langdon's testimony establishes that hisattendance after reinstatement does not reflect that he wasunavailable for work during the backpay period. More -over, the backpay specification states that the measure of hisgross backpay is his average weekly wage earned in 1970.That figure already accounts for his normal absenteeismduring the period of his prior employment with Respon-dent.10Respondent has not established that any furtherreduction of his gross backpay is warranted.Accordingly, I conclude that Langdon is entitled tobackpay in the amount set forth in the specification, asamended at the hearing, with interest.IV.FRANK C. SMITHSmith was also discharged by Respondent on February9, 1970. Smith did not work again until July 8 when hestarted to work as a part-time bartender. Smith testifiedthat after his discharge, he went with Langdon to theSalem and EastLiverpoolOhio Employment Serviceoffices,checked newspaper ads for leads, and madeinquiries with a number of employers in East Liverpooland surroundingareas.Smith identified approximately 15employers by name that he visited, testified that he visitedall the potteries and brickyards in the area, and testifiedthat he visited other employers whose names he did notremember. Smith was not examined as to the dates hevisited various employers but testified that he visited anumber of them several times during this and a later periodof unemployment.10HickmanGarment Company,196 NLRB No. 59.11The factthat Smith left Stamets before his scheduled layoff does notaffectSmith'sbackpay asthere is no claim for netbackpayfor the fourthquarter of1970, andhis testimonythat hewas about to be laid off is475One of the employers visited by Smith was Stametswhere he heard that there were job possibilities. Smith firstwent to Stametsin February or March, and went backseveral timesthereafter. In August while he was working asa bartender, he was called to work byStamets andstartedwork there on August 9, 1970.Smith workedat StametsuntilNovember 18, 1970. Atthat time, work had started to slow down and layoffs hadbegun. During the week of November 18, Smith was toldhewas scheduled to be laid off. As Smith had anopportunity to go to Florida, he left a few days before hisscheduled layoff and went to Florida. He stayed there forabout a week and looked for work withoutsuccess."' Smiththen returned to his home in East Liverpool.Smith next found work in August 1971, when he wasreferred by the Ohio Employment Service to MontgomeryWard to work as a replacement for a vacationingtruckdriver. Smith registered with the Ohio EmploymentService upon his return to East Liverpool, and this was thefirst job to which it referred him. In the interim, Smithrevisitedmost of the employers with whom he had soughtwork during his initial period of unemployment. He alsowent to Pittsburgh, Pennsylvania, where he went to thePennsylvania Employment Service but was not referred toany jobs. During the first 6 months of 1971, Smith went toPhiladelphia, Pennsylvania, where he stayed for about amonth. While there he sought a job through the Pennsylva-nia Employment Service but found nothing.Smith's employment with Montgomery Ward ended inearly September. For a short while he looked for work inthe East Liverpoolarea.Then, in late September, Smithwent to Florida again, and immediately found permanentfull-time employment with Matthews Corporation. Smithwas offered reinstatement by Respondent on December 17,1971, but declined it because he had relocated in Floridawhere he had a permanent job.Respondent contends that Smith's search for employ-ment was the most fragmented and minimal of all, that histestimony was vague and unspecific, that his failure toregisterfor unemployment compensation shows that hewas not interested in seeking other work, and that histestimony shows that most of the time he was unemployedhe did nothing about seeking a job.'While Smith did not register for unemployment compen-sation,12and therefore lacked the record of visits toemployers required to obtaincompensation,his testimonyisnonethelessuncontradicted that he registered foremployment with the state employmentservices at EastLiverpool,Salem,Pittsburgh, and Philadelphia. Althoughtestimony elicited by the General Counselwas general insome respectsand unspecific as todates,on cross-examination by Respondent he was asked to supply littleof the missing detail.Despite theclaim that Smithdisplayedno genuineinterest in finding a job, he foundfour jobs during the period in question. He first visitedStamets in February or March 1970, and went backseveraltimes untilhe ultimately was hired.When he went touncontradicted.12Smith testified that he did not complete an application after heexplained the circumstances of his discharge by Respondent because he wastoldhe eventually would havetopayback the benefits he received. 476DECISIONSOF NATIONALLABOR RELATIONS BOARDFlorida the second time, he immediately found and took ajob dispelling any notion that the trip was recreational.While there may well have been other places where Smithcould have sought employment during his periods ofunemployment, there is no indication that any of themutilized employees with Smith's qualifications or had anyjob openings during the periods in question.I find that Respondent has not sustained the burden ofproving that Smith made inadequate efforts to seek interimemployment, and conclude that he is entitled to backpay inthe amount set forth in the specification, with interest.V. CHARLES L. FERGUSONFerguson was terminated by Respondent on June 2,1970. He had worked for Respondent as a general laborerand was not a high school graduate. On the day of histermination, he learned of an opening at Pipe Line ServiceCompany in North Lima, Ohio, and was hired to startwork as a general laborer on June 8. Ferguson workedthereuntilAugust 3, 1970,13 when he was laid off.Ferguson registered with the Ohio Employment Serviceat East Liverpool immediately thereafter and applied forunemployment compensation. Ferguson looked for em-ployment in the area where he lived and the surroundingarea visiting a number of employers without success.During the period of his unemployment, he also contactedPipe Line Service periodically and was recalled to work bythat employer on March 8, 1971. He worked there untilAugust 4, 1971, when he was again laid off.Immediately after his layoff, Ferguson again applied forunemployment compensation and registered with the OhioEmployment Service. Thereafter, he again visited a numberof employers in the area but was unable to get work. OnDecember 13, 1971, he entered a manpower trainingprogram to train as a welder. On December 17, 1971, theRespondent offered Ferguson reinstatement which herejectedbecause he was being compensated to attendschool and thought he was better off remaining in school.During the periods of his unemployment the OhioEmployment Service referred Ferguson to only one job, forwhich he was not hired.Respondent contends that Ferguson did not exercise duediligence in seeking employment because his efforts toobtain work were minimal, he visited only one employer aweek to meet requirements for collecting unemploymentcompensation, his testimony shows that he had muchavailable time in which he failed to visit other employers inthe area, and he confined his search to smaller towns andfailed to visit larger centers of employment. iespondentcontends in the alternative that Ferguson's backpay shouldbe reduced by 20 percent to reflect his normal absenteeismduring his prior employment with Respondent and that hiscompensation received from themanpower training13Although Ferguson testified that he was laid off on July 3, his interimearnings and testimony otherwise make it clear that he was laid off onAugust 314Ferguson maintained himself and a family of six with his unemploy-ment compensation and loans from relatives At one point, just prior to hisrecall to Pipe Line Service, he applied for public assistance15Hickman Garment Company, supra16See Gullets Gin Company, Inc v N L R B,340 U S. 36117 Id at 365, fn 1.program for the week before December 17, 1971, should bededucted from his interim earnings.Ferguson's testimony was not that he visited only oneemployer a week, but that he only recorded the name ofone employer a week to meet unemployment compensationrequirements.He testified that he also visited otheremployers as his resources permitted.14 Ferguson testifiedthat he did go to Youngstown to seek work, and that heapplied to Youngstown Steel, where he was rejectedbecause he failed to pass a physical. He also testified thathe read ads in the Youngstown and Pittsburgh papers butseldom saw anything for which he was qualified. ThatFerguson had a genuine desire to find work is shown bythe speed with which he sought and found a job after hisdischarge.Ifind that Respondent has failed to establish thatFerguson's efforts to seek interim employment wereinadequate.With respect to Ferguson's absenteeism, Respondent'sanswer does not affirmatively raise this issue, and itscontention would appear to be foreclosed for this reasonalone.Moreover, the backpay specification states that themeasure of Ferguson's backpay is his average weeklyearnings during his period of employment with Respon-dent.As that figure already reflects Ferguson's normalabsenteeism, no further reduction of his gross backpay iswarranted to account for that absenteeism.15With respect to Ferguson's compensation for the week ofDecember 13, 1971, the record shows that he was paid $76,of which a portion was reimbursement for travel expense.The record also shows that Ferguson was not obligated torepay that amount in the event that he received backpayfor that week in this proceeding. The record is otherwisesilentas to the terms or conditions of Ferguson'scompensation. It would seem that the compensation wasintended to provide Ferguson with means of support whilehe completed the training program, but it is not establishedwhat conditions Ferguson had to fulfill or whetherFerguson was required to perform any services for anyoneelse inorder to receive this compensation.As the General Counsel points out, interim earnings areset off against gross pay, but collateral benefits are not,and the burden is on Respondent to establish interimearnings to be set off.'6 The fact that the compensationpaid Ferguson is not refundable is not determinative. 17Rather the question is whether Ferguson's compensationconstituted earnings for services rendered.18 It may beassumed that Ferguson was required to attend the trainingprogram regularly as a condition of receiving his compen-sation.But unemployment compensation benefits paid toFerguson were similarly conditioned upon his making asearch for work each week. In each case, the condition ofpayment was primarily for Ferguson's benefit and only18N L R B v Brashear Freight Lines,Inc, 127 F.2d 198 (C A8),Golay& Company,Inc. v. NL R B,447 F 2d 290 (C A 3) See alsoAmerican MfgCo of Texas,167 NLRB 520 There the Board deductedas interim earningsworkmen's compensation paymentsrepresentingpayment for wages lostdue to anindustrial accidentat a time when the claimant had interimemployment. That portion of the workmen's compensation benefit was apayment inlieu of earnings theclaimant would have receivedbut for hisinjury OHIO HOISTMANUFACTURING CO.477more generally of benefit to the State in "carry[ing] out apolicy of social betterment."19 I find on the record beforeme that Respondent has failed to establish that compensa-tion received by Ferguson for the week of December 13,1971, constituted interim earnings.Accordingly,Iconclude that Ferguson is entitled tobackpay in the amount set forth in the specification withinterest.RECOMMENDED ORDERUpon the basis of the foregoing findings and conclu-sions,it is ordered that Respondent Ohio Hoist Manufac-turing Co.,its officers,agents,successors,and assigns, shallpay to the employeesinvolved in this proceeding, as netbackpay,the amounts set forth opposite their names:Edmund R. Braham,Jr.$5,126.23Raymond E.Langdon$2,732.37Frank C.Smith$5,621.97Charles L. Ferguson$5,369.64Each of the foregoing sums shall accrue interest at therate of 6 percent per annum,computed in the manner setforth inIsisPlumbing&Heating Co.,138 NLRB 716.There shall be deducted from each of the foregoingamounts, social security taxes,income tax withholding,and such other deductions as may be required by the lawsof the United States or the State of Ohio.19GulletsGin Company, Inc. v. N.LR.B., supra.